   Case 1:17-cr-00548-PAC Document 150 Filed 10/10/19 Page 1 of 8




BY ECF (with redactions)
BY HAND (ex parte, without redactions)

October 10, 2019

Hon. Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

Re: United States v. Joshua Adam Schulte, No. 17 Cr. 548 (PAC)

Dear Judge Crotty:

We have reviewed the Court’s Memorandum and Order, filed on September
26, 2019 (Dkt. No. 147) (“Ruling”), denying Mr. Schulte’s motion to sever
counts four and eleven (“MCC Counts”) or, in the alternative, to appoint
Curcio counsel to advise Mr. Schulte with respect to the potential testimony
of attorneys Matthew B. Larsen and Sabrina P. Shroff. In light of the Ruling,
Federal Defenders of New York, Inc. (“Federal Defenders” or “FDNY”) has
determined, reluctantly, that we cannot continue to represent Mr. Schulte
effectively. See United States v. Kliti, 156 F.3d 150, 152 (2d Cir. 1998)
(holding that the “failure to conduct a Curcio hearing, after learning that
defendant’s counsel was a witness to a statement that tended to exculpate
[defendant], violated [defendant’s] Sixth Amendment right to effective
assistance of counsel”); State ex rel. Neb. State Bar Ass’n v. Neumeister, 449
N.W.2d 17, 22 (Neb. 1989) (per curiam) (lawyer suspended for not
withdrawing as counsel pursuant to advocate-witness rule; trial court’s
failure to disqualify attorney “will not exonerate him from discipline where it
is found that his conduct is in violation of disciplinary rules”).

Accordingly, we respectfully request that the Court relieve Federal Defenders
and appoint new counsel for Mr. Schulte pursuant to the Criminal Justice
Act. While we recognize that granting this request will delay Mr. Schulte’s
trial and thereby cause him substantial hardship by prolonging his pretrial
        Case 1:17-cr-00548-PAC Document 150 Filed 10/10/19 Page 2 of 8

                                                                                      2

   confinement—a result both sides have sought to avoid—denying the request
   will imperil his constitutional rights to the effective assistance of conflict-free
   counsel, to present a complete defense, and to receive a fair trial, which must
   take precedence.

   Alternatively, if the Court declines to relieve Federal Defenders, we renew
   our request that Curcio counsel be appointed to consult with Mr. Schulte. See
   United States v. Perry, 30 F. Supp. 3d 514, 542–43 & nn.12–13, 551 n.21, 554
   (E.D. Va. 2014) (noting that counsel’s disqualification would likely cause
   “extreme hardship” to defendant, but directing defendant to consult with
   “independent counsel … to ensure that the best strategic course is to proceed
   without defense counsel’s testimony”).1

                                        FACTS

   A.       The Advocate-Witness Problem

   As discussed in our letter to the Court of August 26, 2019 (Dkt. No. 128), two
   FDNY attorneys—Mr. Larsen, who is not a member of Mr. Schulte’s trial
   team, and Ms. Shroff, who leads that team—have important and admissible
   testimony to offer in Mr. Schulte’s defense. Our August 26 letter provided
   only a brief description of this expected testimony. But a more detailed
   description is appropriate in light of the Court’s Ruling.

   While Mr. Larsen’s and Ms. Shroff’s testimony would overlap in certain
   respects, it would not be merely cumulative.




    1This letter is being filed ex parte to avoid disclosing to the prosecutors the
favorable defense testimony discussed herein, which reveals not only defense
strategy but also the substance of privileged attorney-client communications. A
redacted version of this letter is being filed on the public docket and served on
the prosecutors.
        Case 1:17-cr-00548-PAC Document 150 Filed 10/10/19 Page 3 of 8

                                                                                  3




   An independent lawyer could reasonably conclude that Ms. Shroff would be a
   more persuasive witness at trial than Mr. Larsen, or vice versa, or that both
   witnesses are essential to presenting the full picture of what occurred to the
   jury.2

   B.       The Government’s Position

   In response to our August 26 letter, the government agreed that Ms. Shroff
   may not serve at trial as both an advocate and a witness. It proposed two
   alternative courses of action: (1) “the evidence can be introduced in an
   alternate form”—such as a testimonial stipulation or live testimony from Mr.
   Larsen alone—“that does not require [Ms. Shroff] to testify or (2) the Court
   can appoint Schulte new trial counsel for all of the counts against him.” Gov’t
   Letter to the Court, Aug. 30, 2019, at 11 (Dkt. No. 131). Notably, the
   government never suggested that it would not seek to introduce any portions
   of the MCC notebooks.

   C.       The Court’s September 26 Ruling

   The Court declined to grant severance or appoint Curcio counsel. First, the
   Court stated that the defense was “speculat[ing]” that the government at
   trial will seek to introduce writings in Mr. Schulte’s notebooks “to support
   the MCC Leak Count.” Ruling at 2. If it doesn’t, the Court opined, “it may
   well be that the purported testimony by the Federal Defenders would not be
   necessary.” Id. at 3.



   2  Whether the testimony is presented through Mr. Larsen, Ms. Shroff, or
both, it would not be hearsay because the advice that was given to Mr. Schulte is
not being offered for its truth, but rather “as circumstantial evidence of the
defendant’s state of mind.” United States v. Scully, 877 F.3d 464, 474 (2d Cir.
2017); see Fed. R. Evid. 801(c) (defining “hearsay” as an out-of-court statement
offered “to prove the truth of the matter asserted in the statement”).
     Case 1:17-cr-00548-PAC Document 150 Filed 10/10/19 Page 4 of 8

                                                                                   4

The Court next ruled that, even if attorney testimony becomes necessary,
“the advocate-witness conflict can be avoided because Mr. Larsen is not on
Schulte’s trial team and could testify as to Schulte’s state of mind.” Id. at 4.
The Court found that the defense “has not identified any additional
testimony that only [Ms. Shroff] possess[es].” Id. The Court concluded that
allowing the jury to hear Ms. Shroff’s “duplicative testimony” would not
“create reasonable doubt that would not otherwise exist.” Id. at 5 n.7.

The Court further ruled that Curcio counsel was not necessary at this time
because Mr. Schulte was not being required to “forgo important testimony” in
order to keep Ms. Shroff as his counsel. Id. at 7. Instead, the Court said, he
could simply introduce the relevant testimony, if necessary, from Mr. Larsen
alone. Id. at 5.
                                 ARGUMENT

     Because of the advocate-witness rule, Federal Defenders cannot
     continue to represent Mr. Schulte effectively in accordance with
     our obligations as assigned counsel.

A.       Ms. Shroff is likely to be an important witness at Mr.
         Schulte’s trial.

The Court found that, depending on the government’s proof at trial, Ms.
Shroff’s testimony may not be “necessary.” Ruling at 2-3. That conclusion is
highly debatable, beside the point, and, respectfully, not for the Court to
decide.

First, the government has already made clear to defense counsel, if not to the
Court, that it intends to rely at trial on the MCC notebooks to prove, inter
alia, that Mr. Schulte illegally attempted to transmit national defense
information from the MCC, i.e., that he intended to transmit the information
and took a “substantial step” towards doing so. See, e.g., United States v.
Gagliardi, 506 F.3d 140, 150 (2d Cir. 2007) (reciting elements of federal
criminal attempt). Indeed, the government is likely to assert that his
writings not only demonstrate his culpable intent, but themselves constitute
a “substantial step” towards committing the alleged crime.

Second, given the likely importance of the notebooks at trial, an independent
lawyer could reasonably conclude that Ms. Shroff’s testimony is necessary
because, without it, Mr. Larsen’s testimony will be uncorroborated, less
persuasive, or incomplete.

In any event, the Court’s opinion about the necessity of Ms. Shroff’s
testimony does not resolve the advocate-witness dilemma. Rule 3.7 generally
       Case 1:17-cr-00548-PAC Document 150 Filed 10/10/19 Page 5 of 8

                                                                                   5

   requires disqualification whenever a lawyer is “likely to be a witness on a
   significant issue of fact.” N.Y. Rules of Professional Conduct, Rule 3.7(a)
   (emphasis added). The Second Circuit has held that the “test” is “whether the
   attorney’s testimony could be significantly useful to his client. If so, he should
   be disqualified regardless of whether he will actually be called.” Lamborn v.
   Dittmer, 873 F.2d 522, 531 (2d Cir. 1989).3

   Ms. Shroff’s testimony “could be significantly useful” to Mr. Schulte, and
   would not merely be “cumulative” of Mr. Larsen’s testimony. “Evidence is
   only cumulative ‘when it adds very little to the probative force of the other
   evidence in the case so that if it were admitted its contribution to the
   determination of truth would be out-weighed by its contribution to the length
   of trial.’” United States v. Fulcher, 250 F.3d 244, 250 (4th Cir. 2001) (quoting
   United States v. Kizeart, 102 F.3d 320, 325 (7th Cir. 1996)). Thus, “[n]ot all
   evidence that is duplicative is therefore cumulative, and evidence should not
   be excluded on this ground merely because it overlaps with other evidence.”
   1 Christopher B. Mueller & Laird C. Kirkpatrick, Federal Evidence § 4:15
   (4th ed. June 2019 update); cf. Arizona v. Fulminante, 499 U.S. 279, 299
   (1991) (deeming one confession not “cumulative,” despite some overlapping
   details, where “the jury might have believed that the two confessions
   reinforced and corroborated each other”).

   Here, Ms. Shroff’s testimony would reinforce, corroborate, and augment Mr.
   Larsen’s, without consuming substantial additional trial time. But if only Mr.
   Larsen is allowed to testify to the advice given, his testimony might be far
   less powerful. See Federal Evidence, supra, § 4:15 (“[A] single witness on an
   important point might not be persuasive, while two, three, or five witnesses
   might be.”). Thus, Ms. Shroff’s testimony is not “needlessly … cumulative”
   under Fed. R. Evid. 403. See United States v. Scully, 877 F.3d 464, 475
   (2d Cir. 2017) (improper exclusion of testimony of second attorney regarding
   advice of counsel required a new trial; testimony was not “cumulative”
   because it “might well have bolstered [the defendant’s] case in the eyes of the
   jury … particularly where the case revolved around what [the defendant] told
   his attorneys and what they told him”).4


   3   Though Lamborn was interpreting Disciplinary Rule 5-102(A) of the
American Bar Association’s Code of Professional Responsibility, that rule is
“substantially the same” as the current Rule 3.7(a) of the New York Rules of
Professional Conduct. Ramchair v. Conway, 601 F.3d 66, 74 n.6 (2d Cir. 2010)
(citing Gabayzadeh v. Taylor, 639 F. Supp. 2d 298, 303 (E.D.N.Y. 2009)
(differences “largely stylistic”)).
     4 This Court declined to find that Ms. Shroff’s testimony would “create

reasonable doubt that would not otherwise exist.” Ruling at 5 n.7. But that is the
constitutional standard for “materiality” when evidence is withheld in violation
      Case 1:17-cr-00548-PAC Document 150 Filed 10/10/19 Page 6 of 8

                                                                                  6

   Further, even if the testimony of both lawyers could be deemed “needlessly …
   cumulative,” Fed. R. Evid. 403, such that the Court could properly limit the
   defense to calling only one lawyer-witness, the choice of which witness to call
   belongs exclusively to defense counsel, not the Court, the government, or
   even the defendant himself. See, e.g., United States v. Chapman, 593 F.3d
   365, 369 (4th Cir. 2010) (“[W]hich witnesses to call is a classic tactical
   decision left to counsel”); Boyle v. McKune, 544 F.3d 1132, 1139 (10th Cir.
   2008) (“[T]he decision of which witnesses to call is quintessentially a matter
   of strategy for the trial attorney.”). And the need for counsel to make that
   choice underscores that the advocate-witness conflict is operative: because
   Ms. Shroff is both lead trial counsel and one of the potential fact witnesses on
   an important subject, she cannot objectively assess whether she or Mr.
   Larsen would make the most effective witness. For example, if Ms. Shroff
   decided to call Mr. Larsen as a trial witness, instead of testifying herself, it
   could create the appearance that she was more interested in remaining as
   counsel than in serving Mr. Schulte’s best interests by testifying. See
   MacArthur v. Bank of New York, 524 F. Supp. 1205, 1208 (S.D.N.Y. 1981)
   (discussing the “potential conflict of interest with which an attorney may be
   faced in this situation: attorneys anxious to participate in the litigation might
   fail to step aside as counsel and testify even if their testimony could help the
   client; other attorneys might fail to step aside because the client insists on
   their continued representation”).

   Rule 3.7 requires “an advocate-witness to withdraw from the representation
   in which he or she is acting as trial counsel; the advocate-witness rule does
   not provide a basis for the exclusion of otherwise admissible evidence.”
   Samad Bros., Inc. v. Bokara Rug Co. Inc., No. 09 Civ. 5843 (JFK) (KNF),
   2012 WL 1604849, at *4 (S.D.N.Y. May 8, 2012) (citing Ramey v. Dist. 141,
   Int’l Ass’n of Machinists & Aerospace Workers, 378 F.3d 269, 283
   (2d Cir. 2004)). Here, however, the Court appears prepared to exclude Ms.
   Shroff’s “otherwise admissible evidence,” rather than relieving FDNY so that
   she may testify. That course risks injecting constitutional error into the trial
   by denying Mr. Schulte his rights to conflict-free counsel, to present a
   complete defense, and to receive a fair trial.




of Brady v. Maryland, 373 U.S. 83 (1963). See United States v. Agurs, 427 U.S.
97, 112 (1976). The applicable standard here is merely whether Ms. Shroff’s
testimony “could be significantly useful” to Mr. Schulte. Lamborn, 873 F.2d at
531.
     Case 1:17-cr-00548-PAC Document 150 Filed 10/10/19 Page 7 of 8

                                                                             7

B.       Even if Ms. Shroff does not take the stand, the jury is likely to
         learn that she was present when the legal advice was given,
         thereby implicating the concerns underlying the advocate-
         witness rule.

Even if Ms. Shroff does not testify, the jury is likely to learn, through Mr.
Larsen’s or Mr. Schulte’s testimony, that she was present (and did not
disagree) when Mr. Larsen provided the advice in question. But if the jury
learns of Ms. Shroff’s presence, she would effectively become an unsworn
advocate-witness. As such, the jury might well interpret her questions or
summation as testimony concerning her own version of what Mr. Larsen said
to Mr. Schulte, and why. The Second Circuit has “condemned” this situation,
United States v. Kwang Fu Peng, 766 F.2d 82, 86 (2d Cir. 1985): “Since as an
unsworn witness [defense counsel] would not be subject to cross-examination
or explicit impeachment, the interest sought to be protected by the [advocate-
witness rule] would be even more seriously eroded than if [defense counsel]
appeared as a sworn witness.” Id. (quoting United States v. Cunningham, 672
F.2d 1064, 1075 (2d Cir. 1982)). See also Ciak v. United States, 59 F.3d 296,
304–05 (2d Cir. 1995) (“Standing alone, becoming an unsworn witness is a
basis for disqualification of an attorney.”), abrogated on other grounds,
Mickens v. Taylor, 535 U.S. 162, 170 n.3 (2002).

This problem cannot be solved by precluding Mr. Larsen or Mr. Schulte from
revealing that Ms. Shroff was present when the advice was given. Such a
“solution” would raise serious constitutional problems of its own. Instructing
witnesses not to mention that Ms. Shroff was present (and tacitly agreed
with Mr. Larsen’s advice) would distort the truth of what occurred—there
were three witnesses to the advice given (including Ms. Shroff, as lead
counsel), not just two. Keeping that fact from the jury could thereby make
Mr. Larsen’s or Mr. Schulte’s testimony less credible and powerful in the
jury’s eyes.

C.       There is no viable alternative to relieving Federal Defenders.

Both sides, recognizing the constraints posed by the advocate-witness rule,
but seeking to avoid unnecessary delay, have previously proposed
alternatives to relieving Federal Defenders as counsel on all counts. Defense
counsel, for example, proposed severing the MCC Counts and assigning new
counsel for those counts only. Alternatively, defense counsel asked the Court
to assign Curcio counsel to advise Mr. Schulte with respect to the potential
testimony of Ms. Shroff and Mr. Larsen. The Court has rejected those
options. See Ruling at 2, 7.

The government suggested that a stipulation might resolve the problems
presented by the advocate-witness rule. But accepting a stipulation in lieu of
       Case 1:17-cr-00548-PAC Document 150 Filed 10/10/19 Page 8 of 8

                                                                                 8

   live testimony would deprive Mr. Schulte of the opportunity for “evidentiary
   richness and narrative integrity in presenting [his] case.” Old Chief v. United
   States¸ 519 U.S. 172, 183 (1997). As a consequence, the decision whether to
   enter into a stipulation needs to be made by independent, conflict-free trial
   counsel, in consultation with Mr. Schulte and the government, not by Federal
   Defenders.

   The government has also acknowledged that, if Mr. Schulte decides to reject
   a stipulation, and insists that both Ms. Shroff and Mr. Larsen testify in his
   defense, the Court should relieve Federal Defenders as counsel on all counts.
   See Gov’t Letter to the Court, Aug. 30, 2019, at 11 (Dkt. No. 131). The Court
   should do so now in an abundance of caution. Otherwise, it might have to
   relieve counsel closer to (or, worse, in the midst of) trial, which would only
   cause additional delays and inconvenience to everyone involved.5

                                  CONCLUSION

   For these reasons, the Court should relieve Federal Defenders as counsel to
   Mr. Schulte on all counts and appoint new counsel to represent him.
   Alternatively, the Court should appoint independent counsel for the limited
   purpose of advising him regarding the advocate-witness problem.

   Respectfully submitted,

   _______/s/____________________
   Edward S. Zas/Sabrina P. Shroff




   5Relieving Federal Defenders would be unnecessary if the Court grants Mr.
Schulte’s pending motion to suppress the notebooks seized from his cell at the
MCC, or if the government voluntarily agrees not to use the notebooks at trial.
